DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 10-11-2021 is acknowledged.
	Claims included in the prosecution are 1, 3-5, 8, 10-12, 16-17, 20, 22-23 and 27-28.			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d, 1400 (Fed.Cir.1988). Among these factors are: (1) the nature of the invention; 2) the state of the prior art; 3) the relative skill of those in the art; 4) the predictability or unpredictability of the art; 5) the breadth of the claims; 6) the amount of direction or guidance presented; 7) the presence or absence of working examples; and 8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
 1) The nature of the invention: the invention concerns with a method of inhibiting the entry of enveloped viruses into cells by contacting at least one low molecular weight hydrophobically modified polymer and less than about 9 % by weight surfactant and also ingestible surfaces using a composition containing the same polymer and surfactant.
2) The state of the prior art: the state of the prior art is very high in terms of formulating the cleansing anti-virus formulations. 

 4) The predictability or unpredictability in the art: as is well known in the art, the term, viruses including very dangerous viruses including the recently invading COVID 19.

5). the breadth of the claims: instant claim is very broad in terms of inhibiting the entry enveloped viruses. Instant claims include even ingestible viruses which inhibits the transmission of the viruses in general by applying the claimed composition to compositions presumably to food articles. 
6) The amount of direction of guidance provided: instant specification does not provide adequate guidance in the terms of either the entry of any non-biological surface or food articles coated with the claimed composition.
7) The presence or absence of working examples: The only working example shows potassium acrylate copolymer plus surfactant effect on HIV-1. It is unclear as to what the surfactant is and what it is tested against.
8) The quantity of experimentation necessary: since as pointed out above, the generic term enveloped viruses includes many viruses to inhibit or prevent their entry the claimed composition especially ingestible food compositions without undue experimentation.
Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that the amendments made to the independent claims overcomes the rejection. This argument is not persuasive. The rejection is made on basis of claimed viruses and the claimed polymers and on what instant 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-5, 8, 10-12, 16-17, 20, 22-23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs (US 2010/0282409) in combination with Gallac (US 2006/0166345), optionally in combination with Walters (US 8,343.902), Akamine  (US2012/0093763, Hayashi (US 2018/0051411)..
	Hobbs teaches anti-microbial compositions containing alkyl-acrylates for inactivating lipid enveloped viruses. The enveloped virus taught is herpes virus (0123).  
	Gallac teaches that detergents, non-ionic Tritons and ionic sodium cholate inactivate enveloped viruses. The viruses specifically taught are retroviruses and herpes virus. The amounts taught are 0.01 -10 % (Abstract, 0022-0025, 0029, 0032, Example 3).
	Walters teaches the claimed low molecular weight hydrophobic polymer and surfactant composition as  cleansing composition, The polymer is a low molecular weight linear acrylic copolymer (alkyl methacrylate) and an amphoteric, non-ionic, or ethoxylated surfactant (Abstract, Examples and claims). 
	Akamine teaches hydrophobically modified polymers such as alkyl acrylates Bind to RNA viruses. The viruses taught include SARS associated corona virus (Abstract and 0049).
	Similarly Hayashi teaches copolymers such as styrene sulfonates and alkyl acrylates are antiviral and prevent the binding of the virus to its receptors (Abstract and 0025).
	To combine the hydrophobic polymer taught by Hobbs with the surfactant in amounts of 0.01 to 10 % taught by Gallac with the expectation of obtaining at least an additive effect in the inactivation of enveloped viruses on biological and non-biological surface with a reasonable expectation of success would have been obvious to one of ordinary skill in the art. It would have been obvious to use hydrophobically modified polymers and copolymers together with a surfactant since the reference of Walters 
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  Applicant argues that cited references do not disclose or suggest the claimed invention. According to applicant the claimed invention is a method of inhibiting entry of enveloped viruses into cells of a subject by applying an anti-viral composition comprising potassium acrylates copolymer to mucosal tissue off the subject. This argument is not persuasive. The cited prior art clearly shows the effectiveness of alkyl acrylates against enveloped viruses by topical application. Applicant has not shown any unexpected results. Furthermore, the scope of the claims is broader than what specification shows in terms of hydrophobically modified polymer and the enveloped viruses claimed.
3.	Claims 1, 3-5, 8, 10-12, 16-17, 20, 22-23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs (US 2010/0282409) in combination with Gallac (US 2006/0166345), optionally in combination with Walters (US 8,343.902), Akamine  (US2012/0093763, Hayashi (US 2018/0051411) as set forth above, further in view of Bewley (U S 2010/0029547)..
	The teachings of Hobbs, Gallac, Walters, Akamine and Hayashi have been discussed above. Although Hobbs teaches topical application of the formulation in the form of a solution, Hobbs does not specifically teach the application in the form of gel, cream and other forms.

	It would have been obvious to one of ordinary skill in the art to use the topical formulations taught by Hobbs in the form of gel, cream and other forms since Bewley teaches that compositions to treat enveloped viruses in various forms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612